Case 1:21-cv-00125-MJT-ZJH Document 10 Filed 08/02/21 Page 1 of 2 PageID #: 24



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

KEITH NOLLIE                                       §

VS.                                                §     CIVIL ACTION NO. 1:21-CV-125

WARDEN, STILES UNIT, ET AL.                        §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Keith Nollie, a prisoner confined at the Cotulla Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper

notice was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 1:21-cv-00125-MJT-ZJH Document 10 Filed 08/02/21 Page 2 of 2 PageID #: 25



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 8) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

                                        SIGNED this 2nd day of August, 2021.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge




                                                2
